 E. BRYAN WILSON
 Acting United States Attorney

 JAMES KLUGMAN
 Assistant U.S. Attorney
 Federal Building & U.S. Courthouse
 222 West Seventh Avenue, #9, Room 253
 Anchorage, AK 99513-7567
 Phone: (907) 271-5071
 Fax: (907) 271-1500
 Email: james.klugman@usdoj.gov

 Attorneys for Plaintiff

                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,

                       Plaintiff,

          vs.                                    No. 3:20-cr-00100-SLG-MMS
 CORNELIUS AARON PETTUS, Jr.

                       Defendant.


                NOTICE OF INTENT TO INTRODUCE PRIOR BAD ACTS

         In accordance with Fed. R. Evid. 404(b)(3), the government gives notice of intent

to introduce evidence of the defendant’s prior bad acts in its case in chief. Rule 16

discovery concerning this evidence has been provided.

         The defendant is charged with willfully using unconstitutionally excessive force in

his official capacity as a police officer on September 30, 2019, in violation of 18 U.S.C.

§ 242. The government intends to introduce evidence of two prior incidents of excessive

force.



         Case 3:20-cr-00100-SLG-MMS Document 26 Filed 07/09/21 Page 1 of 3
       The first incident occurred on March 20, 2018. The defendant and other police

officers encountered an intoxicated woman who had been involved in an altercation with

employees at a supermarket. In the course of attempting to place the woman into his police

car, the defendant directed two kicks to her, and then closed the door. In a report written to

document the incident, the defendant claimed to have only used “hard hand control” and

“put [his] hand into [the woman’s] thigh]”; he did not acknowledge kicking her. The

Anchorage Police Department found the defendant’s use of force to be excessive and in

violation of policy.

       On August 21, 2019, the defendant was dispatched to investigate a suspicious

person who may have damaged vehicles. The defendant located a potential suspect, chased

him onto a bike trail, fired his taser at him (missing the suspct), “commandeered” a bicycle

from a bystander, tackled the suspect, and kneed him in the side while he was on the

ground. APD also found this use of force unjustified and outside of policy.

       These incidents are admissible to demonstrate knowledge, intent, and lack of

mistake. Section 242 is a specific intent offense: in order to establish the defendant’s guilt,

the government will need to prove that he acted willfully: that is that his conduct was “‘in

open defiance or reckless disregard of a constitutional requirement that has been made

specific and definite.’” United States v. Reese, 2 F.3d 870, 881 (9th Cir. 1993) (quoting

Screws v. United States, 325 U.S. 91, 105 (1945)). The fact that the defendant had

previously engaged in two acts of excessive force—and that on both occasions the

impropriety of his conduct was made clear to him—is therefore relevant to establish his


U.S. v. Pettus
3:20-cr-00100-SLG-MMS
                                         Page 2 of 3
      Case 3:20-cr-00100-SLG-MMS Document 26 Filed 07/09/21 Page 2 of 3
notice of the legal requirements that applied to his use of force as a police officer, and his

willfulness in disregarding them in this case.



RESPECTFULLY SUBMITTED July 9, 2021 at Anchorage, Alaska.

                                           E. BRYAN WILSON
                                           Acting United States Attorney

                                           /s James Klugman
                                           JAMES KLUGMAN
                                           Assistant United States Attorney
                                           United States of America

CERTIFICATE OF SERVICE

I hereby certify that on July 9, 2021
a true and correct copy of the foregoing
was served electronically on:

Clinton M. Campion

/s James Klugman
Office of the U.S. Attorney




U.S. v. Pettus
3:20-cr-00100-SLG-MMS
                                         Page 3 of 3
      Case 3:20-cr-00100-SLG-MMS Document 26 Filed 07/09/21 Page 3 of 3
